OO\]O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-Cr-OO474-RS Document 3 Filed 10/02/18 Page 1 of 2

ALEX~G. TSE (CABN 152348)
United States Attorney

BARBARA J. VALLIERE (DCBN 439353)
Chief, Ci‘iminal Division

JOSEPH E. SPRINGSTEEN (DCBN 474317)
Assistant United States Attorney

450 Golden Gate Avenue, Box 3605 5
San Francisco, California 94102-3495
Telephone: (415) 436-7168

FAX: (415) 436-7234

Joseph. Springsteen@usdoj . gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) NO. 06-CR-00179 (PJH)
) FILED MARCH 21, 2006
Plaintiff, )
)
v. )
)
TIMOTHY PHILLIPS, )
)
Defendant. )
1
UNITED STATES OF AMERICA, ) NO. 18-CR-00474 (RS)
) FILED OCTOBER 2, 2018
Plaintiff, )
) NOTICE OF RELATED CASE IN A CRIMINAL
v. ) ACTION
)
TIMOTHY WAYNE PHILLIPS, )
)
Defendant. )
1

 

 

 

The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court
that the two above-captioned criminal cases are related The more recent charge, filed on October 2,
2018, in United States v. Tiinothy Wayne Phillips (Ciim. No. 18-CR-00474 RS) involves the same
defendant as Was charged and convicted in United States v. Timothy Phillips (Crim. No. 06-00179 PJH).

NOTICE OF RELATED CASES
U.S. v. TIMOTHY PHILLIPS

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-OO474-RS Document 3 Filed 10/02/18 Page 2 of 2

In addition, the more recently filed indictment relates to events that occurred While the defendant Was
serving the term of supervised release arising from the earlier conviction

The previously filed case against Timothy Phillips involved charges of 18 U.S.C.
§ 2113, bank robbery (Crim. No. 06-CR-00179 PJH). On Juiy 13, 2007, the defendant plead guilty to
three counts of bank robbery, and on January 8, 2008, he Was sentenced by the Honorable Phyllis J.
Hamilton to 168 months of imprisonment. The more recent charge, filed on October 2, 2018, is a four
count indictment alleging new violations of 18 U.S.C. § 2113. Specifically, the indictment (Crim. No.
18-CR-00474 RS) alleges that beginning on August 29, 2018, and continuing through September 7,
2018, While still on supervised release arising from the earlier case, the defendant robbed banks in San
Bruno, San Francisco, and Berkeley Califoinia, and attempted to rob a bank in Walnut Creek. The
government is aware that the U.S. Probation Office has filed a Form 12 alleging essentially the same
conduct, i.e., that the defendant violated the terms of his supervised release by committing bank robbery.

The Governrnent submits that these two cases are related Within the meaning of Local Rule 8-
1(b)(1) because the more recent case involves acts allegedly committed by the same defendant While on
supervised release for the previous conviction Based upon these facts, the cases are related Within the
meaning of Local Rule 8-1(b)(1) because they involve the same defendant and the same events and
occurrences Furthermore, the cases are related Within the meaning of Local Rule 8-1(b)(2) because, if
heard by separate judges, the actions likely Would involve substantial duplication of labor by the two
judges

Per the requirement of Local Criminal Rule 8~1’(0)(4), government counsel states that assignment
of these cases to a single judge is likely to conserve judicial resources and promote an efficient
determination of each action
DATED: October 2, 2018 Respectnllly submitted,

ALEX G. TSE
United States Attorney

JosEPH E.B§RNGSLM/
Assistaiii United States Attorney

NOTICE OF RELATED CASES
U.S. v. TIMOTHY PHILLIPS

 

 

